DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Cameron on 7-7-22.

The application has been amended as follows: 
Claim 1. A thermally expandable composition, comprising: 
a) at least one peroxidically cross-linking polymer; 
b) at least one peroxide; and 
c) at least one endothermic chemical blowing agent comprising at least one carboxylic acid or salt thereof, and at least one urea derivative of formula(I)
R1-NH-C(=X)-NR2R3	(I)
wherein X denotes O or S; and 
R1, R2 and R3 independently denote H, unsubstituted alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted aryl or -C(O)-R4, where R4 denotes H or substituted or unsubstituted alkyl; 
wherein the thermally expandable composition comprises less than 0.1 wt.% of hydrogen carbonates and carbonates.
Claim 20 is canceled.

Claim 21. A thermally expandable composition, comprising: 
a) at least one peroxidically cross-linking polymer; 
b) at least one peroxide; and 
c) at least one endothermic chemical blowing agent, 
wherein the at least one endothermic chemical blowing agent comprises at least one solid, optionally functionalized, polycarboxylic acid or the salt thereof, and at least one urea derivative of formula (I) 
R1-NH-C(=X)-NR2R3	(I)
where X denotes O or S, 
R1, R2 and R3 independently denote H, substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted aryl or -C(O)-R4, where R4 denotes H or substituted or unsubstituted alkyl; wherein the weight ratio of the urea derivative to the solid polycarboxylic acid is from 0.1:1 to 0.1:20; and the thermally expandable composition comprises less than 0.1 wt.% of hydrogen carbonates and carbonates.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 21, the prior art does not teach the thermally expandable composition comprising at least one endothermic chemical blowing agent comprising the claimed urea derivative of formula (I) in combination with the other features instantly claimed.
Regarding claim 6, the prior art does not teach the urea derivative as recited in claim 6 in combination with the other features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        /CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742